Citation Nr: 0023047	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-06 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, claimed as nausea, stomach pain, abdominal cramps, 
diarrhea, and gastrointestinal problems, to include due to an 
undiagnosed illness.  

2.  Entitlement to service connection for loss of memory, to 
include due to an undiagnosed illness.   

3.  Entitlement to service connection for low energy and 
fatigue, to include due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION


The appellant served on active duty from July 1982 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.   


FINDINGS OF FACT

1.  The appellant's gastrointestinal symptoms are 
attributable to known clinical diagnoses: irritable bowel 
syndrome, gastritis, and mild distal esophageal erythema.  

2.  The claim of entitlement to service connection for 
irritable bowel syndrome is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  

3.  The claim of entitlement to service connection for memory 
loss, to include due to an undiagnosed illness, is supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.  

4.  The claim of entitlement to service connection for low 
energy and fatigue, to include due to an undiagnosed illness, 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
irritable bowel syndrome, claimed as nausea, stomach pain, 
abdominal cramps, diarrhea, and gastrointestinal problems, to 
include due to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999).

2.  The claim of entitlement to service connection for loss 
of memory, to include due to an undiagnosed illness, is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for low 
energy and fatigue, to include due to an undiagnosed illness, 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that in a Memorandum from the 
RO, dated in June 1998, it was determined that the 
appellant's service medical records were unavailable for 
review.  At that time, the RO stated that the efforts to 
obtain the needed military information included a 
correspondence to the appellant's reserve unit, which was 
returned for poor address and the appellant did not have a 
better address, and a response from the National Personnel 
Records Center (NPRC), dated in June 1998, which showed that 
according to the NPRC, they could not locate any service 
medical records for the appellant.  Thus, the RO concluded 
that all efforts to obtain the needed military information 
had been exhausted and that the appellant's records were not 
available.  The Board is aware that under such circumstances, 
the obligation to explain findings and conclusions and the 
obligation to resolve all reasonable doubt in favor of the 
appellant is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).


I.  Factual Background

As noted above, the appellant's service medical records are 
unavailable.  The appellant's DD Form 214, Certificate of 
Release or Discharge From Active Duty, shows that the 
appellant served on active duty from July 1982 to December 
1991.  The certificate reflects that he served in Southwest 
Asia from September 1990 to March 1991.  

In September 1997, the appellant underwent a VA examination.  
At that time, he stated that he had served in the Persian 
Gulf during the Gulf War.  The appellant indicated that in 
1992, following his separation from the military, he 
developed abdominal cramps and diarrhea.  He noted that at 
present, he moved his bowels at least twice a day, and that 
his bowel movements were watery, with no blood.  He denied 
any urgency, tenesmus, weight loss, or fever.  According to 
the appellant, at times, he had nausea, but no vomiting.  The 
appellant further stated that also in 1992, following his 
separation from the military, he started to notice that he 
was tired and fatigued all of the time.  He noted that at 
present, he continued to feel tired.  The appellant stated 
that he also had problems with his sleep, and that he had 
pain in his muscles and all of his joints.  

The physical examination showed that the appellant weighed 
250 pounds, and that his maximum weight over the past year 
was 250 pounds.  The examiner stated that the appellant was 
overweight, but had a healthy looking appearance.  In regards 
to the appellant's cardiovascular system, his heart was not 
enlarged and heart sounds were normal.  The appellant's 
abdomen was soft, and there was no tenderness or rigidity.  
The appellant's liver and spleen were not palpable.  Bowel 
sounds were present, and a rectal examination was not 
performed.  The examiner noted that according to the 
appellant, he felt nauseated after getting cramps in his 
abdomen.  The appellant stated that the abdominal cramps 
continued for 20 to 30 minutes and that no medication helped 
the cramps.  The examiner indicated that there was no 
relationship between the appellant's eating and his abdominal 
cramps.  According to the examiner, the appellant was not 
taking any medication for his cramps or for his bowel 
movements.  The diagnosis was of abdominal cramps with 
diarrhea, compatible with irritable bowel syndrome.  
According to the examination report, the examiner ordered a 
parasite test.  The result of the parasite test was that no 
parasites were found. 

In the appellant's September 1997 VA examination, the 
physical examination also reflected that the appellant's 
musculoskeletal system did not show any swelling, redness, 
warmth, or tenderness, and all of the joints had full range 
of motion.  The neurological examination was grossly normal.  
The diagnosis was of  muscle aches, joint aches, with no 
objective finding.  The examiner noted that there was a 
possibility of chronic fatigue syndrome.  According to the 
examination report, the examiner ordered the Epstein Barr 
virus antibody test.  However, the Board notes that in an 
addendum from the examiner, the examiner stated that the 
Epstein Barr testing results were still not available.

In September 1997, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he had an 
undiagnosed illness as a result of his Persian Gulf War 
involvement.  He complained of nausea, crampy diarrhea, 
stomach pain, chronic fatigue, insomnia, and headaches.  The 
appellant indicated that he developed diarrhea while serving 
in the field in the Persian Gulf and was given Kaopectate.  
According to the appellant, other conditions seemed to worsen 
around six months after returning to the United States.  The 
appellant reported that he was evaluated by W.E.B., M.D., who 
had told him that he had symptoms of organophosphate 
neurotoxicity.   

Upon mental status evaluation, the appellant was alert and 
oriented times three.  The appellant's memory appeared 
grossly intact.  The appellant's mood was described as 
euthymic, and thought processes were logical and goal 
directed.  The appellant's speech had a normal rate and 
rhythm and he was articulate.  The appellant had good eye 
contact and appeared to answer questions in an appropriate 
fashion.  The diagnoses included the following: (Axis I) no 
psychiatric diagnosis, (Axis III) rule out delayed 
organophosphate neurotoxicity, chronic diarrhea, peptic ulcer 
disease (PUD), (Axis IV) mild stressors, and (Axis V) current 
Global Assessment of Functioning (GAF) score of 85, with past 
year GAF of 85.  The examiner noted that there was no 
indication of presence of mental disorders or psychosocial 
stressors to account for the appellant's physical symptoms.  

In a correspondence from the appellant to the RO, dated in 
March 1998, the appellant stated that since his return from 
the Persian Gulf and subsequent to his discharge from the 
Army, he had suffered from various medical problems.  The 
appellant indicated that he had constant diarrhea and 
constant cramping of the stomach.  According to the 
appellant, his weight fluctuated constantly.  The appellant 
stated that he worked part time for the Southern California 
Gas Company as a meter reader, and that because of his 
illness, he had missed approximately 45 days per year since 
his hire date.  

In February and March 1998, the RO received statements from 
the following people: (1) Mrs. I.M., the appellant's mother, 
(2) Ms. L.E.I., the appellant's friend, (3) Mr. C.M., the 
appellant's friend from work, (4) Mr. L.C., the appellant's 
friend from work, and (5) Ms. F.M., the appellant's sister.  
The statements all support the appellant's contention that 
upon his return to the United States after serving in the 
Persian Gulf War, he developed numerous health problems 
including chronic diarrhea and abdominal cramps.  

A private medical statement from W.E.B., M.D., dated in March 
1998, shows that at that time, Dr. B. stated that he had 
recently examined the appellant.  Dr. B. indicated that the 
appellant's complaints included loss of sensation in his 
hands, night sweats, insomnia, memory and concentration 
problems, and severe loss of speech and vocabulary.  Dr. B. 
reported that the appellant had received the "experimental 
vaccinations," and that he had developed Bell's Palsy the 
day of the shots.  According to Dr. B., the appellant's 
physical examination showed that he had decreased short term 
memory and immediate recall.  Following the physical 
examination, the appellant was diagnosed with major signs and 
symptoms of demyelination.  Dr. B. stated that sensory loss 
demyelination and central nervous system signs and symptoms 
were due to multiple toxic exposures, with diarrhea.  

In May 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that he served in the military 
from July 1982 to December 1991.  (T.2).  He revealed that he 
was deployed to Saudi Arabia during the Persian Gulf War and 
that he was stationed there for approximately six to seven 
months.  (T.6).  The appellant stated that he did not have 
any gastrointestinal problems during service, but that 
approximately two to three months following his separation, 
he started having diarrhea.  (T.5).  He indicated that the 
diarrhea never went away and that he had had diarrhea, with 
cramping, every day for the past seven years.  (Id.).  The 
appellant noted that he could not really control his bowels 
and that he had had a few accidents.  (Id.).  He reported 
that he had sought private medical treatment in 1993, and 
that in 1994, he sought treatment at the VA.  (T.6).  
According to the appellant, he was diagnosed with irritable 
bowel syndrome.  (T.9).  In regards to the appellant's 
complaint of memory loss, he testified that he did not have 
that symptoms during service.  (T.13).  The appellant stated 
that he had first noticed his memory loss approximately two 
to three months following his separation.  (T.5,13).  
According to the appellant, at that time, he noticed that on 
a few occasions, he could not remember his phone number.  
(T.13).  

In May 1999, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Los Angeles, from August 
1996 to May 1999.  The records show intermittent treatment 
for the appellant's gastrointestinal problems.  The records 
reflect that in November 1996, the appellant underwent an 
endoscopy after complaining of rectal bleeding.  At that 
time, examination of the upper GI tract was normal, with the 
exception of inflammation in the lower esophagus.  The 
impression was of mild distal esophageal erythema.  According 
to the records, in November 1996, the appellant also 
underwent a colonoscopy.  At that time, the examination of 
the colon was normal, with the exception of the finding of a 
sessile polyp.  The records include a Pathology report which 
shows that following the above procedures, specimens from the 
appellant's antrum, esophagus, and colon were examined.  The 
diagnoses included the following:(1) chronic gastritis, rule 
out Barrett's esophagus, and (2) colon polyp.  

The Los Angeles VAMC records show that in May 1998, the 
appellant was treated after complaining of loose stools.  At 
that time, he noted that he had served in the Persian Gulf.  
The diagnosis was of irritable bowel syndrome.  The records 
also show that in March 1999, the appellant sought treatment 
after giving a history of gulf war syndrome and irritable 
bowel syndrome.  At that time, the appellant stated that he 
had tried various anti-diarrheal medications and that he had 
avoided dairy products, but that he continued to have 
diarrhea up to five times a day.  The diagnosis was of 
gastritis.  The examiner stated that the appellant had had a 
prior esophagogastroduodenoscopy (EGD), with evidence of 
Barrett's esophagus.  

In June 1999, the RO received private medical records from 
Prucare of Georgia, from February to December 1993.  The 
records show that in February 1993, the appellant was treated 
after complaining of low grade fevers, myalgias, arthralgias, 
nausea, vomiting, and diarrhea for the past two days.  At 
that time, the physical examination showed that the abdomen 
was soft, moderately tender to palpation in all four 
quadrants, and there was no guarding or rebound.  No masses 
were appreciated, and bowel sounds were hyperactive in all 
four quadrants.  The diagnosis was of acute viral syndrome.  
The records also reflect that in August 1993, the appellant 
was treated after complaining of heartburn and reflux.  At 
that time, he was diagnosed with dyspepsia.  The records 
further show that in September 1993, the appellant underwent 
an upper GI series after complaining of epigastric distress 
for the past five months.  The impression was that no hiatal 
hernia, reflux, or ulcer disease was demonstrated.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for irritable bowel syndrome, claimed as 
nausea, stomach pain, abdominal cramps, diarrhea, and 
gastrointestinal problems, and also claimed as manifestations 
of an undiagnosed illness associated with service in the 
Persian Gulf, is well-grounded; that is, a claim which is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If 
the claim is not well grounded, the appeal must fail and 
there is no further duty to assist in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d 1464, 
1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

The provisions of 38 C.F.R. 3.303(b) provide an alternative 
way of showing in-service incurrence and medical nexus for 
purposes of a well grounding a claim.  See 38 C.F.R. 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence regardless of its date, shows that 
an appellant had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates that present condition to that 
symptomatology.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Under 38 C.F.R. § 3.317(a)(1), it is provided that 
compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability: (1) became manifest during active service or 
to a degree of 10 percent or more not later than two years 
after the date on which the veteran last performed active 
service in the Southwest Asia theater of operations during 
the Gulf War; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2). Disabilities that 
have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a six-month period should be considered chronic for 
purposes of adjudication.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

At the outset, the Board notes that as previously stated, the 
appellant's DD Form 214, Certificate of Release or Discharge 
From Active Duty, shows that the appellant served on active 
duty from July 1982 to December 1991, and that he served in 
Southwest Asia from September 1990 to March 1991.  Therefore, 
in light of the above, the Board concludes that the appellant 
had active service in the Southwest Asia theater of 
operations during the Gulf War and is considered to be a 
Persian Gulf veteran for compensation purposes under 
38 C.F.R. § 3.317.  

To summarize, the appellant contends that approximately two 
to three months after his separation from the military, he 
developed gastrointestinal problems including chronic 
diarrhea and abdominal cramps.  The appellant states that at 
present, he continues to have gastrointestinal problems.  He 
maintains that his gastrointestinal problems are related to 
his period of service, specifically to his period of time in 
the Persian Gulf.  The appellant further contends that he 
currently has a loss of memory, and that he also has low 
energy and fatigue.  He maintains that his loss of memory, 
low energy, and fatigue are all related to his period of 
service, specifically to his period of time in the Persian 
Gulf.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his gastrointestinal problems, memory loss, low 
energy, and fatigue, are all related to service, specifically 
to his Persian Gulf service, is not competent evidence.  

The Board recognizes that the evidence of record includes lay 
statements from the appellant's friends and family.  To 
whatever extent such statements are offered to establish that 
the appellant's gastrointestinal problems, memory loss, low 
energy, and fatigue, are related to his period of time in the 
service, specifically to his Persian Gulf service, such 
statements do not constitute competent, and hence, probative 
evidence with respect to the issue under consideration.  As 
lay people without medical expertise, the appellant's friends 
and family are not qualified to offer evidence that requires 
medical knowledge such as a diagnosis or opinion as to the 
cause of a disability.  See Espiritu, 2 Vet. App. at 492, 
494; Grottveit, 5 Vet. App. at 91, 93.    




Irritable Bowel Syndrome

The Board notes that in the appellant's September 1997 VA 
examination, the appellant was diagnosed with abdominal 
cramps with diarrhea, compatible with irritable bowel 
syndrome.  In addition, the Los Angels VAMC outpatient 
treatment records, from August 1996 to May 1999, show 
intermittent treatment for the appellant's gastrointestinal 
problems.  The records show that following a November 1996 
endoscopy, the appellant was diagnosed with mild distal 
esophageal erythema.  The Board further notes that in 
November 1996, the appellant underwent a colonoscopy and was 
diagnosed with the following: (1) chronic gastritis, rule out 
Barrett's esophagus, and (2) colon polyp.  The Los Angeles 
VAMC records further reflect that in May 1998, the appellant 
was diagnosed with irritable bowel syndrome, and in March 
1999, he was diagnosed with gastritis.  Moreover, the Board 
notes that the private medical records from Prucare of 
Georgia, from February to December 1993, reflect that in 
August 1993, the appellant was diagnosed with dyspepsia.  

In light of the above, the Board finds that the appellant's 
gastrointestinal complaints have been associated with his 
diagnosed irritable bowel syndrome, gastritis, and mild 
distal esophageal erythema.  The Board recognizes that in Dr. 
B.'s March 1998 statement, Dr. B. diagnosed the appellant 
with demyelination and stated that sensory loss demyelination 
and central nervous system signs and symptoms were due to 
multiple toxic exposures, with diarrhea.  However, it is the 
Board's determination that Dr. B. associated the appellant's 
complaint of diarrhea with his diagnosed demyelination.  
Accordingly, since the appellant's gastrointestinal 
complaints have been associated with known clinical 
diagnoses, the appellant has no entitlement under 38 C.F.R. 
§ 3.317, and thus this aspect of the claim is not well 
grounded.  See Neumann v. West, No. 98-1410 (U.S. Vet. App. 
July 21, 2000).     

Considering next the claim for service connection for 
irritable bowel syndrome on a direct basis, the Board 
observes that as previously stated, the appellant's service 
medical records are unavailable.  However, the Board observes 
that in the appellant's May 1999 hearing, the appellant 
testified that he did not have any gastrointestinal problems 
during service, but that approximately two to three months 
following his separation, he starting to suffer from chronic 
diarrhea.  (T.5).  In addition, the Board notes that while 
the evidence of record shows that the appellant currently has 
irritable bowel syndrome, there is no competent medical 
evidence which shows that the appellant's irritable bowel 
syndrome is related to service.  As previously stated, there 
must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Therefore, in light of the above, as 
there is no competent medical evidence which shows that the 
appellant's current irritable bowel syndrome is related to 
service, the appellant's claim for service connection for 
irritable bowel syndrome must be denied as not well grounded.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Likewise, the Board finds that the RO 
has advised the appellant of the evidence necessary to 
establish a well grounded claim.  Robinette, 8 Vet. App. at 
77-78.


Memory Loss, Low Energy, and Fatigue

In the instant case, the Board notes that as previously 
stated, in the appellant's September 1997 VA examination, the 
examiner stated that it was possible that the appellant had 
chronic fatigue syndrome.  In addition, in the March 1998 
private medical statement from Dr. W.E.B., Dr. B. indicated 
that the appellant's physical examination showed that he had 
decreased short term memory and concentration problems.  

In light of the above, the Board finds that the appellant has 
presented evidence showing that he has the required service; 
and that he suffers from undiagnosed signs or symptoms of 
fatigue, decreased short term memory, and concentration 
problems, as shown by medical evidence.  As such, the 
appellant's claims are not implausible when his contentions 
and the evidence of record are viewed in the light most 
favorable to those claims.  Therefore, since there is 
evidence sufficient to lend plausible support to the claims, 
the Board is of the opinion that the appellant's claims for 
service connection for loss of memory, to include due to an 
undiagnosed illness, and service connection for low energy 
and fatigue, to include due to an undiagnosed illness, are 
well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991v & Supp. 1999).  See Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000); Caluza v. Brown, supra.


ORDER

Entitlement to service connection for irritable bowel 
syndrome, claimed as nausea, stomach pain, abdominal cramps, 
diarrhea, and gastrointestinal problems, to include due to an 
undiagnosed illness, is denied.  

The claim of entitlement to service connection for loss of 
memory, to include due to an undiagnosed illness, is well-
grounded.  

The claim of entitlement to service connection for low energy 
and fatigue, to include due to an undiagnosed illness, is 
well-grounded.  


REMAND

In regards to the appellant's claims for service connection 
for loss of memory, to include due to an undiagnosed illness, 
and for service connection for low energy and fatigue, to 
include due to an undiagnosed illness, as the appellant has 
submitted well-grounded claims, the VA has a statutory duty 
to assist him in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a).  

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO prior to appellate review of the 
appellant's claims for entitlement to service connection for 
loss of memory, to include due to an undiagnosed illness, and 
entitlement to service connection for low energy and fatigue, 
to include due to an undiagnosed illness.  

As previously stated, in the appellant's September 1997 VA 
examination, the examiner ordered the Epstein Barr virus 
antibody test.  However, the Board notes that in an addendum 
from the examiner, the examiner stated that the Epstein Barr 
testing results were still not available.  Thus, the Board 
observes that in light of the above, although the examiner 
from the appellant's September 1997 VA examination ordered 
the Epstein Barr test, it appears that he never received the 
results from that test.  Therefore, it is unclear as to 
whether or not the Epstein Barr test was actually taken.  It 
is also unclear as to whether or not any of the appellant's 
symptoms of memory loss and/or fatigue are affiliated with a 
diagnosed illness, such as Epstein Barr syndrome or 
demyelination. 

In light of the above, to ensure that the VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claims, the Board determines that further development of 
the claims is necessary.  The statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Specifically, a medical examination "should include 
a review of 'the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.'"  Seals v. Brown, 8 Vet. App. 291, 295 
(1995)(quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  If a particular medical examination report is 
incomplete, the Board must await its completion, or order a 
new examination, prior to deciding the appellant's claim.  
See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992).  The Board notes 
that as previously stated, although the Epstein Barr test was 
ordered, the record is negative for any results from the 
Epstein Barr test.   

In view of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the duty to assist requirement. Accordingly, this case 
is REMANDED to the RO for the following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for memory 
loss and/or fatigue.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include the 
results of his Epstein Barr test from his 
September 1997 VA examination.    

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
neurologic examination by an appropriate 
specialist, if available, to determine 
the nature, extent, and etiology of any 
memory loss or fatigue present.  All 
indicated studies should be performed.  
The examiner is requested to review the 
appellant's claim file, and to then 
specifically indicate whether there is 
objective evidence of the symptoms, i.e. 
whether or not the appellant has memory 
loss or fatigue.  If a symptom is 
present, the examiner should then offer 
an opinion as to whether by history, 
physical examination, or laboratory 
tests, the symptom can be attributed to a 
known clinical diagnosis, including 
chronic fatigue syndrome, Epstein Barr 
syndrome, or demyelination, or an unknown 
clinical diagnosis. 

With regard to each symptom demonstrating 
objective indications of chronic illness 
not attributable to a known diagnostic 
entity, the examiner should note, using 
sound medical reasoning and considering 
all evidence of record, whether the 
evidence establishes that (1) the illness 
is not related to service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War; and (2) 
whether the illness was caused by a 
supervening condition or event that 
occurred between the appellant's most 
recent departure from active duty in the 
Southeast Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include sufficient data or adequate 
responses to the specific opinions 
requested, the reports must be returned 
to the examiner for corrective action.  
See 38 C.F.R. § 4.2 (1999).     

4.  Thereafter, in light of the 
additional evidence, the RO should 
readjudicate the issues of entitlement to 
service connection for loss of memory, to 
include due to an undiagnosed illness, 
and entitlement to service connection for 
low energy and fatigue, to include due to 
an undiagnosed illness.

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and be given an opportunity to respond.  
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



